Citation Nr: 9935884	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.   98-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
1960 to December 1960.  It is also noted that his DD Form 214 
indicates that he may have had other unverified periods of 
service before and after this period of ACDUTRA.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for residuals 
of a stroke and heart disease.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between any current disability from residuals of a stroke and 
injury or disease during the veteran's active service.   

2.  The record does not contain lay or medical evidence of an 
incurrence or aggravation of heart disease in service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a stroke or heart 
disease.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the veteran has presented evidence that each 
claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a well 
grounded claim is comprised of three specific elements: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims are not well grounded.  Where a claim is not 
well grounded it is incomplete, and the VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the veteran of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in March 
1998, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for well grounded claims.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well grounded.  The Board notes that 
the veteran may have had other, unverified periods of 
service; however, his current claims are based on the 
verified period of ACDUTRA.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.

I. Service Connection for Residuals of a Stroke

A review of the evidence does show the veteran has a current 
disability diagnosed by a medical professional as residuals 
of a stroke.  The record includes a medical record from a 
private hospital dated in July 1992, that indicated that the 
veteran had a CAT scan performed that showed he has a focal 
small area of low attenuation of the left caudate nucleus.  
That finding was compatible with a small lacunar infarction 
in the region.  The record also includes written 
correspondence dated in January 1999 from M. A. King, M.D. 
(the appellant's physician) which indicates the appellant had 
a MRI which demonstrated ischemic white matter disease as 
well as a small lacunar infarct involving a remote lesion and 
not a new infarct.  Dr. King wrote that he was unable to say 
how long it had been there.  The Board recognizes that those 
findings mentioned above indicate the veteran had a stroke.  
Based on the evidence, the Board is satisfied that the 
veteran has presented evidence of a current disability-
residuals of a stroke.  As defined, stroke, stroke syndrome, 
or cerebrovascular accident is a condition with sudden onset 
caused by acute vascular lesions of the brain, such as 
hemorrhage, embolism, thrombosis, or rupturing aneurysm.  
Dorland's Illustrated Medical Dictionary 1298 (26th ed. 
1981).

A review of the evidence also shows that the veteran had an 
incurrence or aggravation of a disease or injury in service.  
In a November 1998 hearing, the veteran testified that during 
service he experienced a headache that caused him to pass 
out.  He further stated that after that experience he 
continued to have headaches after his ACDUTRA.  He asserted 
that a doctor informed him that his headaches could have been 
caused by high blood pressure.  A review of his service 
medical records indicates that in August 1960 he had a 
vascular type headache.  Based on the evidence, the Board is 
satisfied that there is evidence that the veteran incurred a 
vascular headache in service.

The veteran's problem with presenting a well grounded service 
connection claim for residuals of a stroke arises with the 
third element.  The claim is not well grounded, as the 
veteran has not provided any competent medical evidence of a 
nexus between his current disability and any in service 
disease or injury, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus between the 
headaches he suffered in service and the residuals of his 
stroke.  Thus, the veteran's claim for service-connection for 
residuals of a stroke are not well grounded.

II. Heart Disease

A review of the evidence does show that the appellant has a 
current disability diagnosed by a medical professional -- 
heart disease.  The record shows that he received medical 
treatment in January 1997 at a private hospital for a car 
accident.  During his hospitalization, diagnoses included 
congestive heart failure, ischemic cardiomyopathy with severe 
left ventricular dysfunction, and a myocardial infarction.  
The record also includes written correspondence from E. J. 
Sanchez, M.D. that indicates the appellant has underlying 
cardiac disease.  Based on the evidence, the Board is 
satisfied that the veteran has presented evidence of a 
current disability of heart disease.

The veteran's problem with presenting a well-grounded 
service-connection claim for heart disease arises with the 
second element.  The claim is not well grounded, as the 
veteran has not provided evidence of an incurrence or 
aggravation of a disease or injury in service.  The medical 
and lay evidence does not indicate that the veteran suffered 
from heart disease that was incurred or aggravated by his 
service.  It is also noteworthy that there has been no 
evidence presented to show a presumptive in-service 
occurrence of heart disease.  Although the veteran may be 
competent to testify as to what he experienced, such as 
headaches or loss of consciousness, he is not competent to 
make a diagnosis of a disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the veteran's claim is not well 
grounded.  

Additionally, the Board notes that the veteran's claim for 
service-connection for heart disease also has a problem with 
showing the third element of a well grounded claim -- a 
nexus, or link, between an inservice disease or injury and 
his current heart disease, as provided by competent medical 
evidence.  Thus, his claim is not well grounded.


ORDER

Service-connection for residuals of a stroke and heart 
disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

